                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       No. 21-03024-01-CR-S-BP
                                                     )
COLBY FRONTERHOUSE,                                  )
                                                     )
               Defendant.                            )

                                             ORDER

       Counsel for Defendant has filed a motion for continuance of the August 16, 2021 trial

setting in the above-captioned case. (Doc. 27.)

       In any case in which a plea of not guilty is entered, the trial shall commence within 70 days

from the filing of the information or indictment or the date of the defendant’s first appearance,

whichever comes last. 18 U.S.C. § 3161(c)(1) (the “Speedy Trial Act”). However, in computing

the time within which trial of any offense must commence, any period of delay resulting from a

continuance granted by the court at the request of a defendant or his or her counsel, which serves

the ends of justice, shall be excluded from computing the time. 18 U.S.C. § 3161(h)(7)(A). The

Speedy Trial Act requires that the court set forth its reasons for finding that the ends of justice

served by the granting of such continuance outweigh the best interests of the public and the

defendant in a speedy trial. Factors which this Court shall consider in determining whether to

grant a continuance include whether the failure to grant such a continuance would be likely to

result in a miscarriage of justice and deny reasonable time necessary for effective preparation,

taking into account the exercise of due diligence.

       Counsel for Defendant states that additional time is needed to negotiate a plea agreement.




            Case 6:21-cr-03024-BP Document 28 Filed 07/12/21 Page 1 of 2
Failure to grant the continuance would deny counsel for Defendant the reasonable time necessary

for effective preparation, taking into account the exercise of due diligence. The Court finds that

the ends of justice served by granting a continuance outweigh the best interest of the public and

Defendant in a speedy trial. It is therefore

        ORDERED that the motion for continuance of the August 16, 2021 trial setting is granted;

and it is further

        ORDERED the above-captioned case is reset for jury trial on the Joint Criminal Trial

Docket which commences on September 20, 2021 at 9:00 a.m.; and it is further

        ORDERED that the pretrial conference set in this matter on July 21, 2021, is hereby

cancelled; and it is further

        ORDERED that the additional period of delay in commencing the trial caused by this

continuance shall be excluded in computing the time within which this trial shall commence under

the Speedy Trial Act.

        IT IS SO ORDERED.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: July 12, 2021




                                                2

           Case 6:21-cr-03024-BP Document 28 Filed 07/12/21 Page 2 of 2
